DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 and 8/15/2022 have been entered.
Claims 8-15 and 21-32 are pending. Claims 1-7 and 16-20 are cancelled. Claim 15 is withdrawn.

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 
Also since claim 15 has been withdrawn, claim 15, together with its amendment, is not considered. 

Response to Arguments
Regarding Applicant’s argument about the Double Patenting rejection, Examiner acknowledges Applicant will consider to file a terminal disclaimer to overcome the rejection when other rejections/objections have been overcome. The corresponding Double Patenting rejection is maintained in Office Action(s) until it is overcome.  
Regarding Applicant’s arguments about the rejections for claims 8-14 and 21-32 under 35 U.S.C § 103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments.

Claim Objections
To enhance clarity, in claim 8, the phrase “a same location” should be changed to “the location”. Also in claim 8, the phrase “one or more other devices” should be changed to “one or more of the other devices”. Also in claim 8, the phrase “wherein deploying the first solar power unit” should be changed to “wherein the deploying the first solar power unit”.
In claim 11, the phrase “the A* algorithm  and  Dijkstra’s algorithm” should be changed to “the A* algorithm,  and the Dijkstra’s algorithm”.
In claims 11 and 12, the phrase “wherein generating the redeployment plan” should be changed to “wherein the generating the redeployment plan”.
In claim 13, the phrase “wherein providing the redeployment plan” should be changed to “wherein the providing the redeployment plan”. 
In claim 21, the phrase “a processor” should be changed to “the processor”.
In claim 22, the phrase “wherein determining” should be changed to “wherein the determining”.
In claims 25 and 26, the phrase “wherein determining” should be changed to “wherein the determining”.
In claim 30, the phrase “wherein determining” should be changed to “wherein the determining”.
In claim 32, the phrase “wherein generating” should be changed to “wherein the generating”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
The first and/or second “solar power unit” in claims 8-16 and 21-32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	Claims 8-14 and 28-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 18-20, respectively, of copending Application No. 16/680,615 (hereinafter as “Application_615”). 
	
	Table has been created below for comparison between claim 1 of Application_615 and claim 8 of the instant application.
Application_615 
Instant application



1. A method comprising:

determining a location to which a solar power unit is deploying, wherein the solar power unit is configured to convert light into electricity for powering other devices;

determining that a second solar power unit is deploying to a same location as the solar power unit;

generating a redeployment plan for the second solar power unit;

providing, to the second solar power unit, the redeployment plan;

deploying the solar power unit to the location, wherein deploying the solar power unit comprises expanding one or more solar panels on the solar power unit to increase an amount of light that the solar power unit is able to convert into electricity; and  

returning, by the first power unit, to a base station to provide power to one or more 
of the other devices that are electrically connected to the base station.


8. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to perform a method comprising: 

determining a location to which a solar power unit is deploying, wherein the first solar power unit is configured to convert light into electricity for powering other devices; 


determining that a second solar power unit is deploying to a same location as the solar power unit; 


generating a redeployment plan for the second solar power unit; 

providing, to the second solar power unit, the redeployment plan; and 


deploying the solar power unit to the location, wherein deploying the first solar power unit comprises expanding one or more solar panels on the first solar power unit to increase an amount of light that the first solar power unit is able to convert into electricity. and

returning, by the first power unit, to a base station to provide power to one or more 
of the other devices that are electrically connected to the base station.


In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 1 of Application_615 teaches all the limitations of claim 8 of the instant application except limitations “computer readable storage medium” and “processor”. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 1 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 1 of Application_615, to implement operation steps of the method of claim 8 of the instant application. Therefore, claim 8 of the instant application is not patentable.

	Table has been created below for comparison between claim 2 of Application_615 and claim 9 of the instant application.
Application_615 
Instant application
2. The method of claim 1, wherein the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy.

9. The computer program product of claim 8, wherein the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 2 of Application_615 teaches all the limitations of claim 9 of the instant application except limitations “computer readable storage medium” and “processor”. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 2 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 2 of Application_615, to implement operation steps of the method of claim 9 of the instant application. Therefore, claim 9 of the instant application is not patentable.

	Table has been created below for comparison between claim 3 of Application_615 and claim 10 of the instant application.
Application_615 
Instant application
3. The method of claim 2,wherein the redeployment plan further includes a path for the second solar power unit to follow when deploying to the first location. 

10. The computer program product of claim 9, wherein the redeployment plan further includes a path for the second solar power unit to follow when deploying to the first location.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 3 of Application_615 teaches all the limitations of claim 10 of the instant application except limitations “computer readable storage medium” and “processor”. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 3 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 3 of Application_615, to implement operation steps of the method of claim 10 of the instant application. Therefore, claim 10 of the instant application is not patentable.

	Table has been created below for comparison between claim 4 of Application_615 and claim 11 of the instant application.
Application_615 
Instant application
4. The method of claim 3, wherein the generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm.
11. The computer program product of claim 10, wherein the generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 4 of Application_615 teaches all the limitations of claim 11 of the instant application except limitations “computer readable storage medium” and “processor”. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 4 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 4 of Application_615, to implement operation steps of the method of claim 11 of the instant application. Therefore, claim 11 of the instant application is not patentable.

	Table has been created below for comparison between claim 5 of Application_615 and claim 12 of the instant application.
Application_615 
Instant application
5. The method of claim 1, wherein the generating the redeployment plan for the second solar power unit is performed in response to determining that the first power unit is a primary solar power unit.
12. The computer program product of claim 8, wherein the generating the redeployment plan for the second solar power unit is performed in response to determining that the first power unit is a primary solar power unit.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 5 of Application_615 teaches all the limitations of claim 12 of the instant application except limitations “computer readable storage medium” and “processor”. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 5 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 5 of Application_615, to implement operation steps of the method of claim 12 of the instant application. Therefore, claim 12 of the instant application is not patentable.

	Table has been created below for comparison between claim 6 of Application_615 and claim 13 of the instant application.
Application_615 
Instant application
6. The method of claim 1, wherein the redeployment plan includes deploying the first power unit at a first area at the first location and deploying the second solar power unit at a second area at the first location, wherein the providing the redeployment plan to the second solar power unit includes:

issuing a command to the second solar power unit that causes the second solar power unit to stop deployment;
waiting until the first power unit is deployed at the first area; and

issuing, after the first power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area.
13. The computer program product of claim 8, wherein the redeployment plan includes deploying the first power unit at a first area at the first location and deploying the second solar power unit at a second area at the first location, wherein the providing the redeployment plan to the second solar power unit includes:

issuing a command to the second solar power unit that causes the second solar power unit to stop deployment;
waiting until the first power unit is deployed at the first area; and

issuing, after the first power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 6 of Application_615 teaches all the limitations of claim 13 of the instant application except limitations “computer readable storage medium” and “processor”. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 6 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 6 of Application_615, to implement operation steps of the method of claim 13 of the instant application. Therefore, claim 13 of the instant application is not patentable.

	Table has been created below for comparison between claim 7 of Application_615 and claim 14 of the instant application.
Application_615 
Instant application
7. The method of claim 1, wherein the steps of the method are performed by a processor embedded in the first power unit.
14. The computer program product of claim 8, wherein the steps of the method are performed by a processor embedded in the first power unit.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 7 of Application_615 teaches all the limitations of claim 14 of the instant application except limitations “computer readable storage medium” and “processor”. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 7 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 7 of Application_615, to implement operation steps of the method of claim 14 of the instant application. Therefore, claim 14 of the instant application is not patentable.

	Table has been created below for comparison between claim 18 of Application_615 and claim 28 of the instant application.
Application_615 
Instant application
18. A method comprising:





determining, by a first solar power unit, that a second solar power unit is deploying to a same first location as the first solar power unit;

generating, by the first solar power unit, a redeployment plan for the second solar power unit, wherein the redeployment plan includes instructions configured to cause the second solar power unit to move to a new location;

providing, by the first solar power unit, the redeployment plan to the second solar power unit; 

deploying, at the first location, by the first solar power unit, one or more solar panels connected to the first solar power unit to increase an amount of light captured by the first solar power unit; and

returning, by the first solar power unit, to a base station to provide power to one or more other devices that are electrically connected to the base station.
28. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
determining, by a first solar power unit, that a second solar power unit is deploying to a same first location as the first solar power unit; 


generating, by the first solar power unit, a redeployment plan for the second solar power unit, wherein the redeployment plan includes instructions configured to cause the second solar power unit to move to a new location; 


providing, by the first solar power unit, the redeployment plan to the second solar power unit; 

deploying, at the first location, by the first solar power unit, one or more solar panels connected to the first solar power unit to increase an amount of light captured by the first solar power unit; and 

returning, by the first solar power unit, to a base station to provide power to one or more other devices that are electrically connected to the base station

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 18 of Application_615 teaches all the limitations of claim 28 of the instant application except limitations “computer readable storage medium” and “processor”. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 18 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 18 of Application_615, to implement operation steps of the method of claim 28 of the instant application. Therefore, claim 28 of the instant application is not patentable.

	Table has been created below for comparison between claim 19 of Application_615 and claim 29 of the instant application.
Application_615 
Instant application
19. The method of claim 18, wherein the first and second solar power units are configured to electrically connect to a power grid to provide electricity to one or more buildings.
29. The computer program product of claim 28, wherein the first and second solar power units are configured to electrically connect to a power grid to provide electricity to one or more buildings.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 19 of Application_615 teaches all the limitations of claim 29 of the instant application except limitations “computer readable storage medium” and “processor”. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 19 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 19 of Application_615, to implement operation steps of the method of claim 29 of the instant application. Therefore, claim 29 of the instant application is not patentable.
	
	Table has been created below for comparison between claim 20 of Application_615 and claim 30 of the instant application.
Application_615 
Instant application
20. The method of claim 18, wherein the determining, by the first solar power unit, that the second solar power unit is deploying to the same fist location as the first solar power unit comprises:

detecting, by the first solar power unit, using one or more sensors disposed on the first
solar power unit, the second solar power unit at the same first location.

30. The computer program product of claim 28, wherein the determining, by the first solar power unit, that the second solar power unit is deploying to the same fist location as the first solar power unit comprises:

detecting, by the first solar power unit, using one or more sensors disposed on the first
solar power unit, the second solar power unit at the same first location.


In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 20 of Application_615 teaches all the limitations of claim 30 of the instant application except limitations “computer readable storage medium” and “processor”. Examiner takes office notice that “computer readable storage medium” and “processor” are common apparatus to implement operation steps of the method of claim 20 of Application_615. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have incorporated “computer readable storage medium” and “processor” to claim 20 of Application_615, to implement operation steps of the method of claim 30 of the instant application. Therefore, claim 30 of the instant application is not patentable.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14, 21, 24, 28, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kulik (US 2021/0323430 A1, hereinafter as “Kulik”) in view of Troia (US 2020/0167365A1, hereinafter as “Troia”). 
Regarding claim 8, Kulik teaches:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method ([0293]: “Aspects of the method and system described herein, such as the logic, may be implemented as functionality programmed into any of a variety of circuitry, including programmable logic devices (“PLDs”), such as field programmable gate arrays (“FPGAs”), programmable array logic (“PAL”) devices, electrically programmable logic and memory devices and standard cell-based devices, as well as application specific integrated circuits. Some other possibilities for implementing aspects include: memory devices, microcontrollers with memory (such as 1PROM), embedded microprocessors, firmware, software, etc. Furthermore, aspects may be embodied in microprocessors having software-based circuit emulation,…”) comprising:
determining a location to which a first solar power unit (vehicle 100 in FIG. 29) is deploying ([0061]: “In examples with wind energy generating and solar energy generating capable components, they may be able to be manually or automatically deployed when the vehicle 100 is stationary”. Since a vehicle moves to different locations, this inherently teaches the vehicle 100 determines a location to move to, and parks at the location after arrival wherein its solar panels are expended/deployed to generate electrical energy from sunlight), wherein the first solar power unit is configured to convert light into electricity (expandable solar panel 2900 in FIG. 29 can convert sunlight into electricity) for powering other devices ([0054]: “The vehicle can also be utilized to supply electrical energy anywhere electrical energy would be desired including another electric vehicle, a home or to the electrical grid”);
deploying the first solar power unit to the location (as recited above), wherein the deploying the first solar power unit comprises expanding one or more solar panels (expandable solar panel 2900 in FIG. 29)  on the first solar power unit to increase an amount of light that the first solar power unit is able to convert into electricity (FIG.s 1-7 and [0058]: “The solar panel assembly 2900 may be comprised of one or more panels and may include one or more extendable panels”; And [0061]: “In examples with wind energy generating and solar energy generating capable components, they may be able to be manually or automatically deployed when the vehicle 100 is stationary”. As recited above, all these teach the vehicle 100 moves to a determined location , and parks at the location after arrival wherein its solar panels are expended/deployed to increase an amount of light to be converted to electrical energy); and
returning, by the first solar power unit, to a base station to provide power to one or more of the other devices that are electrically connected to the base station ([0070]: “the vehicle 100 may include features used to keep the battery charged and/or may be used to connect the vehicles 100 wind and/or solar generating components to the electrical grid or to recharge other electric vehicles or to supply electrical power to a house or in any combination”. This teaches the vehicle 100 returns to house/(base station) to provide power to one or more appliances that are electrically connected to the house via its electrical wiring/(micro-grid of the house)).
Kulik teaches all the limitations except determining that a second solar power unit is deploying to the same first location as the first power unit; generating a redeployment plan for the second solar power unit; providing, to the second solar power unit, the redeployment plan.
However, Troia teaches in an analogous art: 
determining that a second vehicle is deploying to the same first location as the first vehicle (FIG. s 1 and 2, and [0056]: “the peer to peer network (201) can be formed using a set of vehicles (e.g., 151, 153) … that are registered to use the parking services of the parking infrastructure illustrated in FIG. 1”; And [0062]: “a reservation can be made automatically by a parking application (207) ….”; And [0045]: “the parking infrastructure and/or the parking application can allow multiple competing reservations for a parking space; and a set of predetermined rules can be implemented to select a reservation to be honored”. All these teach to determine a second vehicle is deploying the same parking location as a first vehicle, and use a set of predetermined rules to solve the parking conflict); 
generating a redeployment plan for the second vehicle ([0045]: “when the vehicle (153) having a reservation for the parking space (125) arrives at an entrance (e.g., 131 or 135) prior to the arrival of other vehicles having the reservation for the parking space (125), the reservation of the other vehicles can be invalidated and/or changed to reservations for other available parking spaces (e.g., 121 or 123)”. This teaches to generate a redeployment plan for the second vehicle which arrives late to park at other available parking space); 
providing, to the second vehicle, the redeployment plan (as recited above, the second car is changed to park at other available parking space, and the changed parking reservation is provided to the second car).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik based on the teaching of Troia, to make the computer program product wherein the method further comprises determining that a second solar power unit is deploying to the same first location as the first power unit; generating a redeployment plan for the second solar power unit; and providing, to the second solar power unit, the redeployment plan. One of ordinary skill in the art would have been motivated to do this modification since it can help enable “smart parking” of vehicles, as Troia teaches in [0001].

Regarding claim 14, Kulik-Troia teach all the limitations of claim 8.
Kulik further teaches:
the processor is embedded in the first power unit ([0293]: “Aspects of the method and system described herein, such as the logic, may be implemented as functionality programmed into any of a variety of circuitry, including programmable logic devices (“PLDs”), such as field programmable gate arrays (“FPGAs”), programmable array logic (“PAL”) devices, electrically programmable logic and memory devices and standard cell-based devices, as well as application specific integrated circuits. Some other possibilities for implementing aspects include: memory devices, microcontrollers with memory (such as 1PROM), embedded microprocessors, firmware, software, etc. Furthermore, aspects may be embodied in microprocessors having software-based circuit emulation,…”. This teaches the processor is embedded in the first solar vehicle).

Regarding claim 21, Kulik-Troia teach all the limitations of claim 8.
Kulik further teaches:
the first solar power unit comprises the one or more solar panels (expandable solar panel 2900 in FIG. 29), a memory, and a processor ([0293]: “Aspects of the method and system described herein, such as the logic, may be implemented as functionality programmed into any of a variety of circuitry, including programmable logic devices (“PLDs”), such as field programmable gate arrays (“FPGAs”), programmable array logic (“PAL”) devices, electrically programmable logic and memory devices and standard cell-based devices, as well as application specific integrated circuits. Some other possibilities for implementing aspects include: memory devices, microcontrollers with memory (such as 1PROM), embedded microprocessors, firmware, software, etc. Furthermore, aspects may be embodied in microprocessors having software-based circuit emulation,…”. This teaches to first solar vehicle comprises a memory and the processor).

Regarding claim 24, Kulik-Troia teach all the limitations of claim 8.
Troia further teaches:
the first vehicle sending a wireless signal directly to the second vehicle (Claim 9: “A method, comprising: generating, by a parking application at a device within a peer-to-peer network that comprises a plurality of wirelessly connected devices, a parking activity record; broadcasting, by the device, signaling indicative of the parking activity record to one or more additional devices within the peer to peer network, the one or more additional devices configured to store the parking activity record in a decentralized, distributed database having a copy of the parking activity record maintained by each of the one or more additional devices within the peer-to-peer network; and controlling, by the parking application at the device, a parking activity of one or more vehicles based on the record in the decentralized, distributed database”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulik based on the teaching of Troia, to make the computer program product wherein providing the redeployment plan comprises the first solar power unit sending a wireless signal directly to the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help enable “smart parking” of vehicles, as Troia teaches in [0001]. 

Regarding claim 28, Kulik teaches:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method ([0293]: “Aspects of the method and system described herein, such as the logic, may be implemented as functionality programmed into any of a variety of circuitry, including programmable logic devices (“PLDs”), such as field programmable gate arrays (“FPGAs”), programmable array logic (“PAL”) devices, electrically programmable logic and memory devices and standard cell-based devices, as well as application specific integrated circuits. Some other possibilities for implementing aspects include: memory devices, microcontrollers with memory (such as 1PROM), embedded microprocessors, firmware, software, etc. Furthermore, aspects may be embodied in microprocessors having software-based circuit emulation,…”) comprising:
deploying, at the first location, by the first solar power unit (vehicle 100 in FIG. 29), one or more solar panels (expandable solar panel 2900 in FIG. 29) connected to the first solar power unit to increase an amount of light captured by the first solar power unit ([0061]: “In examples with wind energy generating and solar energy generating capable components, they may be able to be manually or automatically deployed when the vehicle 100 is stationary”. Since a vehicle moves to different locations, this inherently teaches the vehicle 100 determines a location to move to, and parks at the location after arrival wherein its solar panels are expended/deployed to generate electrical energy from sunlight. Also in FIG.s 1-7 and [0058]: “The solar panel assembly 2900 may be comprised of one or more panels and may include one or more extendable panels”; And [0061]: “In examples with wind energy generating and solar energy generating capable components, they may be able to be manually or automatically deployed when the vehicle 100 is stationary”. As recited above, all these teach the vehicle 100 moves to a determined location , and parks at the location after arrival wherein its solar panels are expended/deployed to increase an amount of light to be converted to electrical energy); and
returning, by the first solar power unit, to a base station to provide power to one or more other devices that are electrically connected to the base station ([0070]: “the vehicle 100 may include features used to keep the battery charged and/or may be used to connect the vehicles 100 wind and/or solar generating components to the electrical grid or to recharge other electric vehicles or to supply electrical power to a house or in any combination”. This teaches the vehicle 100 returns to house/(base station) to provide power to one or more appliances that are electrically connected to the house via its electrical wiring/(micro-grid of the house).
Kulik teaches all the limitations except determining, by a first solar power unit, that a second solar power unit is deploying to a same first location as the first solar power unit; generating, by the first solar power unit, a redeployment plan for the second solar power unit, wherein the redeployment plan includes instructions configured to cause the second solar power unit to move to a new location; providing, by the first solar power unit, the redeployment plan to the second solar power unit.
However, Troia teaches in an analogous art: 
determining, by a first vehicle (FIG. s 1 and 2, and [0056]: “the peer to peer network (201) can be formed using a set of vehicles (e.g., 151, 153) … that are registered to use the parking services of the parking infrastructure illustrated in FIG. 1”; And [0062]: “a reservation can be made automatically by a parking application (207) ….”; And [0027]: “ a vehicle (e.g., 153) has a parking application integrated in an autonomous driving system”; And [0060]: “Thus, a group of parking application (207) interested in the parking lot (111) can form the dynamic peer to peer network (201) to track and regulate the reservation and usage of the parking spaces in the parking lot (111), with or without the involvement of the server(101) of the parking lot (111)”. All these teach the parking application installed in the first vehicle regulates the parking reservation and makes related determinations), that a second vehicle is deploying to a same first location as the first vehicle ( [0062]: “a reservation can be made automatically by a parking application (207) ….”; And [0045]: “the parking infrastructure and/or the parking application can allow multiple competing reservations for a parking space; and a set of predetermined rules can be implemented to select a reservation to be honored”. All these teach to determine a second vehicle is deploying the same parking location as a first vehicle, and use a set of predetermined rules to solve the parking conflict);
generating, by the first vehicle (as recited above), a redeployment plan for the second vehicle, wherein the redeployment plan includes instructions configured to cause the second vehicle to move to a new location ([0045]: “when the vehicle (153) having a reservation for the parking space (125) arrives at an entrance (e.g., 131 or 135) prior to the arrival of other vehicles having the reservation for the parking space (125), the reservation of the other vehicles can be invalidated and/or changed to reservations for other available parking spaces (e.g., 121 or 123)”. This teaches to generate a new parking reservation for the second vehicle which arrives late to park at other available parking space);
providing, by the first vehicle, the redeployment plan to the second vehicle (as recited above, the second car is changed to park at other available parking space, and the changed parking reservation is provided to the second car).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik based on the teaching of Troia, to make the computer program product wherein the method further comprises determining, by a first solar power unit, that a second solar power unit is deploying to a same first location as the first solar power unit; generating, by the first solar power unit, a redeployment plan for the second solar power unit, wherein the redeployment plan includes instructions configured to cause the second solar power unit to move to a new location; providing, by the first solar power unit, the redeployment plan to the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help enable “smart parking” of vehicles, as Troia teaches in [0001]. 

Regarding claim 29, Kulik-Troia teach all the limitations of claim 28.
Kulik further teaches:
the first and second solar power units are configured to electrically connect to a power grid to provide electricity to one or more buildings ([0070]: “the vehicle 100 may include features used to keep the battery charged and/or may be used to connect the vehicles 100 wind and/or solar generating components to the electrical grid or to recharge other electric vehicles or to supply electrical power to a house or in any combination”. This teaches the vehicles 100 return to house/(building) to provide power to the house/building through coupling to the electrical wiring/(micro-grid) of the house).

Regarding claim 31, Kulik-Troia teach all the limitations of claim 28.
Kulik further teaches:
the processor is embedded in the first power unit ([0293]: “Aspects of the method and system described herein, such as the logic, may be implemented as functionality programmed into any of a variety of circuitry, including programmable logic devices (“PLDs”), such as field programmable gate arrays (“FPGAs”), programmable array logic (“PAL”) devices, electrically programmable logic and memory devices and standard cell-based devices, as well as application specific integrated circuits. Some other possibilities for implementing aspects include: memory devices, microcontrollers with memory (such as 1PROM), embedded microprocessors, firmware, software, etc. Furthermore, aspects may be embodied in microprocessors having software-based circuit emulation,…”. This teaches the processor is embedded in the first solar vehicle).

Claims 9, 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kulik in view of Troia, and in further view of Rakah (US 2018/0209803 A1, prior art of record, hereinafter as “Rakah”). 
Regarding claim 9, Kulik-Troia teach all the limitations of claim 8, but they don’t explicitly teach the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy.
However, Rakah teaches in an analogous art: 
the redeployment plan for a vehicle includes one or more rules for when and how the vehicle is permitted to deploy ([0385]: “vehicle 1902 may be directed along first route 1920 at block 2014. However, after the ride has begun, imminent demand may be predicted near library 1910 due to a reading group ending soon, Accordingly, vehicle 1902 may be redirected along an alternate route that includes library 1910 to meet the expected imminent demand”. This teaches the vehicle 1902 is redeployed immediately with an alternate route according to a redeployment plan which includes when and how the vehicle is redeployed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia based on the teaching of Rakah, to make the computer program product wherein the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy. One of ordinary skill in the art would have been motivated to do this modification since it can help to “meet the expected imminent demand”, as Rakah teaches in [0385].

Regarding claim 10, Kulik-Troia-Rakah teach all the limitations of claim 9.
Rakah further teaches:
the redeployment plan further includes a path for the vehicle to follow when deploying to the location ([0385]: “vehicle 1902 may be directed along first route 1920 at block 2014. However, after the ride has begun, imminent demand may be predicted near library 1910 due to a reading group ending soon, Accordingly, vehicle 1902 may be redirected along an alternate route that includes library 1910 to meet the expected imminent demand”. This teaches the redeployment plan includes an alternate path for the vehicle to follow when deploying to the destination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulik-Troia based on the teaching of Rakah, to make the computer program product wherein the redeployment plan further includes a path for the second solar power unit to follow when deploying to the location. One of ordinary skill in the art would have been motivated to do this modification since it can help to “meet the expected imminent demand”, as Rakah teaches in [0385].

Regarding claim 23, Kulik-Troia teach all the limitations of claim 8. But they don’t teach the redeployment plan includes a command instructing the second solar power unit to deploy to a new location.
However, Rakah teaches in an analogous art: 
the redeployment plan includes a command instructing the second vehicle to deploy to a new location ([0385]: “vehicle 1902 may be directed along first route 1920 at block 2014. However, after the ride has begun, imminent demand may be predicted near library 1910 due to a reading group ending soon, Accordingly, vehicle 1902 may be redirected along an alternate route that includes library 1910 to meet the expected imminent demand”. This teaches the vehicle 1902 is redeployed to a new location/library according to the instruction in the redeployment plan received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia based on the teaching of Rakah, to make the computer program product wherein the redeployment plan includes a command instructing the second solar power unit to deploy to a new location. One of ordinary skill in the art would have been motivated to do this modification since it can help to “meet the expected imminent demand”, as Rakah teaches in [0385].

Claims 12, 22, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kulik in view of Troia, and in further view of Roy (US 11017665 B1, prior art of record, hereinafter as “Roy”). 
Regarding claim 12, Kulik-Troia teach all the limitations of claim 8, but they don’t teach the generating the redeployment plan for the second solar power unit is performed in response to determining that the first power unit is a primary solar power unit. 
However, Roy teaches in an analogous art: 
generating the redeployment plan for the second vehicle is performed in response to determining that the first vehicle is a primary solar power unit (Col. 17 Lines 1-16: Roy teaches to “negotiate precedence” according to “priority access”. The requesting/first vehicle which has higher priority level, i.e., is a primary vehicle, can send the offer message to the receiving/second vehicle which has lower priority level and accepts the offer to redeploy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further Kulik-Troia based on the teaching of Roy, to make the computer program product wherein the generating the redeployment plan for the second solar power unit is performed in response to determining that the solar power unit is a primary solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “a traffic priority”, as Roy teaches in Col. 3 Line 58.

Regarding claim 22, Kulik-Troia-Roy teach all the limitations of claim 12.
Roy further teaches:
determining that the vehicle was selected by a user to be the primary vehicle (Col. 17 Lines 1-16: “The priority levels may also have default settings that the user programs for the vehicle”. Roy teaches a user can select and program a vehicle to have high priority level, i.e., to be the primary vehicle);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulik-Troia based on the teaching of Roy, to make the computer program product wherein the primary solar power unit is responsible for directing other solar power units, and wherein determining that the first solar power unit is the primary solar power unit comprises one selected from the group consisting of determining that the first solar power unit determined it needed to redeploy before the second solar power unit determined that it needed to redeploy; determining that the first solar power unit arrives at the location before the second solar power unit; determining that the first solar power unit was selected by a user to be the primary solar power unit; determining that the first solar power unit generates more electricity than the second solar power unit; and determining that the first solar power unit is more efficient at generating electricity than the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help determine and “negotiate a traffic priority”, as Roy teaches in Col. 3 Line 58.

Regarding claim 25, Kulik-Troia teach all the limitations of claim 8, but they don’t explicitly teach the first solar power unit receiving, from the second solar power unit, deployment information of the second solar power unit.
However, Roy teaches in an analogous art: 
the first vehicle receiving, from the second vehicle, deployment information of the second vehicle (FIG. 23 and Col. 17 Lines 1-10: Roy teaches the vehicles send V2V messages among themselves to negotiate the precedence to the parking spot, i.e., the second vehicle sends information of parking to the first vehicle, and the first vehicle decides the parking location is the same as the location it will park and starts the negotiation process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia based on the teaching of Roy, to make the computer program product wherein the determining that the second solar power unit is deploying to the same location as the first solar power unit comprises the first solar power unit receiving, from the second solar power unit, deployment information of the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “a traffic priority”, as Roy teaches in Col. 3 Line 58.

Regarding claim 32, Kulik-Troia teach all the limitations of claim 28, but they don’t teach the generating the redeployment plan for the second solar power unit is performed in response to determining that the first power unit is a primary solar power unit. 
However, Roy teaches in an analogous art: 
generating the redeployment plan for the second vehicle is performed in response to determining that the first vehicle is a primary solar power unit (Col. 17 Lines 1-16: Roy teaches to “negotiate precedence” according to “priority access”. The requesting/first vehicle which has higher priority level, i.e., is a primary vehicle, can send the offer message to the receiving/second vehicle which has lower priority level and accepts the offer to redeploy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further Kulik-Troia based on the teaching of Roy, to make the computer program product wherein the generating the redeployment plan for the second solar power unit is performed in response to determining that the solar power unit is a primary solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “a traffic priority”, as Roy teaches in Col. 3 Line 58.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kulik in view of Troia, and in further view of SEO (US 2019/0126765 A1, prior art of record, hereinafter as “SEO”). 
Regarding claim 13, Kulik-Troia teach all the limitations of claim 8, but they don’t teach the redeployment plan includes deploying the solar power unit at a first area at the location and deploying the second solar power unit at a second area at the location, wherein providing the redeployment plan to the second solar power unit includes: issuing a command to the second solar power unit that causes the second solar power unit to stop deployment; waiting until the solar power unit is deployed at the first area; and issuing, after the solar power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area.
However, SEO teaches in an analogous art: 
deploying the first vehicle at a first area at the location and deploying the second vehicle at a second area at the location (FIG. 1: different vehicles are deployed at different area/(charging slots SL1) of a parking lot, i.e., a first vehicle is deployed at a first area of the parking lot, and a second vehicle is deployed at a second area of the parking lot), wherein providing the redeployment plan to the second vehicle includes:
issuing a command to the second vehicle that causes the second vehicle to stop deployment (FIG.s 5A-5E and [0055]: “When a plurality of vehicles are waiting in the non-charging slots, the parking lot control system 200 may assign priorities to the plurality of waiting vehicles 20 in order of entry into the parking lot, and guide a waiting vehicle having a higher priority into an empty charging slot according to the assigned priorities”. This teaches to stop deployment the second vehicle with low priority level to the charging slot);
waiting until the first vehicle is deployed at the first area (FIG.s 5A-5E and [0055]: the first vehicle with high priority level is deployed first to the charging slot, and the second vehicle waits until it is deployed); and
issuing, after the first vehicle is deployed at the first area, a second command to the second vehicle to cause the second vehicle to move into the second area (FIG.s 5A-5E and [0055]: after the first vehicle is deployed to a charging slot, the second vehicle is deployed to a second charging slot available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia based on the teaching of SEO, to make the computer program product wherein the redeployment plan includes deploying the solar power unit at a first area at the location and deploying the second solar power unit at a second area at the location, wherein providing the redeployment plan to the second solar power unit includes issuing a command to the second solar power unit that causes the second solar power unit to stop deployment; waiting until the solar power unit is deployed at the first area; and issuing, after the solar power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area. One of ordinary skill in the art would have been motivated to do this modification since it can help “control moving and parking of the corresponding vehicle according to the assigned priorities”, as SEO teaches in [0031]. 

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kulik in view of Troia, and in further view of Tran (US 10461421 B1, prior art of record, hereinafter as “Tran”). 
Regarding claim 26, Kulik-Troia teach all the limitations of claim 8. But they don’t teach determining that the second solar power unit is deploying to the same location as the first solar power unit comprises detecting, by the first solar power unit using one or more sensors, the second solar power unit attempting to deploy to the same location.
However, Tran teaches in an analogous art: 
determining that the second vehicle is deploying to the same location as the vehicle comprises detecting, by the vehicle using one or more sensors, the second vehicle attempting to deploy to the same location (Col. 32 Lines 28-35: “… warn drivers during a lane change attempt if the blind-spot zone into which the vehicle intends to switch is, or will soon be, occupied by another vehicle traveling in the same direction. This is detected by the camera …”. Tran teaches a vehicle detects a second vehicle is attempting to deploy to a same location using a camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia based on the teaching of Tran, to make the computer program product wherein determining that the second solar power unit is deploying to the same location as the first solar power unit comprises detecting, by the first solar power unit using one or more sensors, the second solar power unit attempting to deploy to the same location. One of ordinary skill in the art would have been motivated to do this modification since it can help generate a warning to avoid collision, as Tran teaches in Col. 32 Lines 28-35.

Regarding claim 27, Kulik-Troia-Tran teach all the limitations of claim 26.
Tran further teaches:
the one or more sensors include at least one sensor selected from the group consisting of:
a camera mounted on the solar power unit;
a remote camera communicatively coupled to the solar power unit (FIG. 2A and Col. 31 Lines 20-25: “the street devices 11 are road lamps arranged to illuminate a road 15 but may alternatively be any other kind of street devices, such as traffic enforcements cameras or traffic lights”; And Col. 32 Lines 5-7. These teach a remote camera in the street device 11 can communicate with vehicle to detect the environment including other nearby vehicles);
a sonic sensor mounted on the solar power unit; and
a remote sonic sensor communicatively coupled to the solar power unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulik-Troia based on the teaching of Tran, to make the computer program product wherein the one or more sensors include at least one sensor selected from the group consisting of a camera mounted on the first solar power unit; a remote camera communicatively coupled to the first solar power unit; a sonic sensor mounted on the first solar power unit; and a remote sonic sensor communicatively coupled to the first solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help generate a warning to avoid collision, as Tran teaches in Col. 32 Lines 28-35.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kulik in view of Troia, and in further view of DING (US 2020/0090519 A1, prior art of record, hereinafter as “DING”). 
Regarding claim 30, Kulik-Troia teach all the limitations of claim 28, but they don’t teach determining, by the first solar power unit, that the second solar power unit is deploying to the same location as the first solar power unit comprises detecting, by the solar power unit, using one or more sensors disposed on the solar power unit, the second solar power unit at the same location.
However, DING teaches in an analogous art: 
detecting, by the vehicle, using one or more sensors disposed on the vehicle, the second vehicle at the same location ([0012]: “… for detecting and identifying a parking spot, including: obtaining an image including a parking spot using a camera or sensor, wherein the camera or sensor includes one or more of a front camera or sensor, a side camera or sensor, and a rear camera or sensor of a vehicle, and wherein the image includes one or more of a front image, a side image, and a rear image; and generating a vector representation of the parking spot using a processor executing an algorithm, wherein the vector representation includes information related to one or more of a location, a size, an orientation, and a classification of the parking spot… image. The classification of the parking spot includes one or more of unoccupied, occupied …”. DING teaches to use cameras disposed on the first vehicle to detect a second vehicle is deployed/parked to a parking location, where is the same location the first vehicle can park).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia based on the teaching of DING, to make the computer program product wherein the determining, by the first solar power unit, that the second solar power unit is deploying to the same first location as the first solar power unit comprises detecting, by the first solar power unit, using one or more sensors disposed on the first solar power unit, the second solar power unit at the same first location. One of ordinary skill in the art would have been motivated to do this modification since it can help “detect and identify one or more parking spots at a distance”, as DING teaches in [0001].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kulik in view of Troia and Rakah, and in further view of Mortazavi (US 2021/0125500 A1, prior art of record, hereinafter as “Mortazavi”). 
Regarding claim 11, Kulik-Troia-Rakah teach all the limitations of claim 10, but they don’t teach generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm, and the Dijkstra's algorithm.
However, Mortazavi teaches in an analogous art: 
generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm, and the Dijkstra's algorithm ([0106]: “the controller apparatus may employ Dijkstra's algorithm to determine the route for each vehicle. The controller apparatus may utilize the destination of the vehicle and the avoidance waypoint as input parameters to determine the updated route of the vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia-Rakah based on the teaching of Mortazavi, to make the computer program product wherein generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm, and the Dijkstra's algorithm. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide technological improvements particular to controlling and routing autonomous vehicles”, as Mortazavi teaches in [0034].


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Gaither (US 2019/0248243 A1, prior art or record): teaches an autonomous solar vehicle which can be deployed to an optimal location to collect solar energy;
Kirsch (US 2013/0285841 A1): teaches a method to deploy a vehicle with solar panel to an optimal parking location to collect solar energy .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115